Consent of Independent Registered Public Accounting Firm The Board of TrusteesThe Calvert Fund: We consent to the use of our reports, incorporated herein by reference, dated November 28, 2011, with respect to the financial statements of the Calvert High Yield Bond Fund, and dated December 27, 2011, with respect to the financial statements of the Calvert Income Fund, Calvert Short Duration Income Fund, Calvert Long-Term Income Fund, Calvert Ultra-Short Income Fund, Calvert Government Fund, each a series of the Calvert Fund, as of September 30, 2011, and to the references to our firm under the headings "Financial Highlights" in the Prospectuses and "Independent Registered Public Accounting Firm and Custodian" in the Statement of Additional Information. /s/ KPMG LLP Philadelphia, Pennsylvania January 30, 2012
